Citation Nr: 0206789	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  96-22 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1967.

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal of a September 1995 rating action 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  In a May 2000 decision, the Board 
remanded this matter to the RO for further development of the 
record.  The requested development has now been completed to 
the extent possible and the case has been returned to the 
Board for further appellate consideration.  



FINDINGS OF FACT

1.  Psychiatric symptoms noted during active military service 
represented manifestations of a personality disorder.

2.  A superimposed psychiatric disorder was not manifested 
during active military service, nor is any current 
psychiatric disorder otherwise related to military service.  



CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.127 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as service medical records, VA 
outpatient treatment records, and private treatment records.  
The Board recognizes that the veteran has reported receiving 
treatment at the VA Medical Center in Bakersfield.  The RO 
requested all treatment records for this veteran from that 
facility, but was informed that there were no records at that 
facility showing treatment of this veteran or anyone with his 
identification number.  Furthermore, the record indicates 
that the veteran is not receiving disability benefits from 
the Social Security Administration.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought. The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate that upon enlistment 
examination dated in February 1967, the veteran's systems 
were clinically evaluated as normal.  Clinical records 
demonstrate a self-inflicted laceration to the left wrist in 
September 1967.  The wound was described as minor and 
superficial.  It was noted the veteran was depressed over his 
mother's financial plight and the possible consequences of 
his actions earlier in the month involving a military 
vehicle.  A September 1967 consultation report notes that the 
veteran had made two suicidal gestures in the past to pay his 
mother's bills with insurance.  A diagnosis of chronic 
undifferentiated schizophrenia, probably preexisting army 
induction was noted.  A September 1967 psychiatric evaluation 
report notes that the veteran's life pattern and history 
revealed maladjustment all of his life with evidence prior to 
service of suicidal gestures as a manipulative mechanism.  It 
was noted that the veteran reported being referred to a 
psychiatrist as a civilian because of a suicidal gesture.  

Upon separation examination dated in September 1967, the 
veteran's systems were clinically evaluated as normal with 
the exception of a tattoo and schizoid personality.  In 
October 1967, service clinical records demonstrate the 
veteran was treated for a minor ear problem and clinical 
records note that he took all of the prescribed medication at 
one time, resulting in a headache.  An impression of 
depression or a character disorder was noted and a 
psychiatric consultation was recommended.  An October 1967 
hospital report indicates that the veteran reported seeing a 
psychiatrist at the age of 14 or 15 because of drinking and 
fighting.  A discharge diagnosis of schizoid personality 
manifested by poorly contained aggressive impulses, general 
maladjustment with few goals or friends, a wish for 
isolation, and increased fantasy life was noted.  Clinical 
records reflect another suicidal gesture on October 31, 1967.  

Private treatment records dated from 1976 to 1981 demonstrate 
various diagnoses of manic depressive illness, 
passive/aggressive personality, history of reactive 
depression, inadequate personality, and anxiety neurosis.  It 
was noted that the veteran had a long history of emotional 
problems with drug and alcohol addictions.  

A March 1981 private hospital discharge summary reflects 
diagnoses of manic depressive illness, bipolar, and chronic 
bronchitis.  An August 1981 VA discharge summary demonstrates 
that the veteran reported being nervous since witnessing his 
father bleed to death.  An assessment of histrionic 
personality disorder was noted.  

Relevant VA treatment records dated from 1989 to 1995 
demonstrate mental health treatment and various impressions 
of major depression versus bipolar disorder, schizoaffective 
disorder, mixed personality disorder, and recurrent major 
depression.  A March 1995 hospital summary indicates a 
diagnosis of schizoaffective disorder.  

At his August 1997 Board hearing, the veteran testified that 
he became nervous and depressed during his military service.  
He reported having cold sweats and feeling suicidal.  He 
testified that he had never had any problems prior to his 
military service.  The veteran also reported receiving 
continuous mental health treatment since his discharge from 
service.  

Upon VA mental examination dated in April 1998, the veteran 
reported that he began to have intense panic attacks, severe 
anxiety, as well as suicidal and homicidal ideations during 
military service.  The examiner noted a diagnosis of major 
depressive disorder with mood congruent psychosis versus 
bipolar disorder, dysphoric mania.  The examiner noted the 
veteran was obsessed with the fact that he had no prior 
psychiatric illness when he joined the military.  A May 1998 
addendum to the VA examination report indicates that the 
veteran's early life experiences had clearly contributed to 
his adult personality development and the grief and trauma he 
experienced had shaped his adult emotional adjustment.  It 
was also noted that he did not have a specific mental 
disorder that was diagnosed and treated prior to entering the 
service.  

VA treatment records dated in 1998 demonstrate an impression 
of rule-out bipolar disorder, probably not otherwise 
specified.  It was noted that the veteran initially reported 
spending most of his life frightened of his mother because 
she would go into fits of rage, but he later denied making 
that statement.  

A VA examination dated in November 1999 and conducted by 
three medically licensed psychiatrists notes that the veteran 
had had multiple previous hospitalizations and various 
diagnoses.  The veteran reported having a happy upbringing 
with no encounters involving a psychiatrist or a therapist.  
It was noted that military records clearly indicated that the 
veteran had been involuntarily hospitalized by his mother at 
age 15 for psychiatric reasons, a history of physical abuse 
by the veteran's father, and a family history of mental 
disorder.  It was noted that the veteran stated that the 
entirety of his psychiatric evaluation during military 
service in 1967 was false.  The examiners noted the veteran 
had no delusions, hallucinations, or obsessive, ritualistic, 
or inappropriate behavior.  The veteran reported experiencing 
panic attacks, memory loss, and depression, but the examiners 
noted there was no evidence of these symptoms on examination.  
A diagnosis of borderline personality disorder was noted.  It 
was noted that the veteran was convinced that he had post-
traumatic stress disorder, but the examiners found no 
evidence of verified stressors.  The examiners noted they 
were unable to find any evidence on examination of an 
identifiable psychiatric disorder other than borderline 
personality disorder.  It also was noted that the veteran may 
have had episodes of depression in the past, but the 
examiners believed that such was secondary to his borderline 
personality disorder and possibly his substantive abuse.  A 
Global Assessment of Functioning of 80 was assigned based on 
the fact that the veteran was not thought-disordered, had no 
identifiable mood disorder, and no identifiable psychotic 
disorder.  

A March 2000 statement from R. Brenz, D. O., states that he 
had been the veteran's treating psychiatrist since August 
1999.  It was noted that the veteran had been assigned 
various primary diagnoses including bipolar disorder, 
generalized anxiety disorder, major depressive disorder, and 
borderline personality disorder with traits compatible with 
other personality disorders.  It was noted that the veteran 
did not appear to meet the criteria for schizoid personality 
disorder at the time of his separation from service.  It was 
also noted that the veteran had numerous traits which were 
found in the description of various personality disorders, 
but conditions such as bipolar disorder and post-traumatic 
stress disorder should be given at least as much credence.  
No opinion was provided as to whether these conditions were 
incurred in or aggravated by the veteran's military service.  

A September 2000 statement from the veteran's sister 
indicates that the veteran had never been to a psychiatrist 
prior to serving in the military and their mother never 
committed him to a hospital other than to have his tonsils 
removed.  A statement from the veteran's mother received in 
September 2000 indicates that no family member had ever 
sought treatment or been diagnosed with a mental disorder.  
She also stated that she never gave permission or had her son 
treated or hospitalized for any psychiatric reason.  The only 
hospital involvement was at the age of six for removal of the 
veteran's tonsils.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).  Certain chronic 
disabilities, such as psychoses, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

Following a full and thorough review of the evidence of 
record, the Board concludes that entitlement to service 
connection for a psychiatric disability is not warranted.  
The veteran's service medical records demonstrate reports by 
the veteran of suicidal gestures prior to service as well as 
suicidal gestures during service.  A September 1967 service 
psychiatric evaluation notes a life pattern and history of 
maladjustment with evidence prior to service of suicidal 
gestures as a manipulative mechanism.  Impressions of a 
personality disorder were noted in the veteran's service 
medical records and on separation examination.  Those 
findings are consistent with post-service medical records 
which demonstrate various diagnoses of inadequate 
personality, passive/aggressive personality, mixed 
personality disorder, and borderline personality disorder.  
The veteran's reports of suicidal gestures prior to service 
are also consistent with statements made after his discharge 
during an August 1981 VA hospitalization.  Additionally, the 
November 1999 VA psychiatric examination conducted by three 
medically licensed psychiatrists demonstrates no evidence of 
any identifiable psychiatric disorder other than borderline 
personality disorder. 

The Board notes that personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  See 38 C.F.R. 
§ 3.303(c).  

The Board recognizes that the veteran has recently reported 
numerous instances of traumatic events during his military 
service.  However, his statements are entirely inconsistent 
with his service medical records and military history.  The 
veteran has reported being traumatized by explosions, trying 
to save a drowning fellow soldier, being beaten and bloodied 
in a mock prisoner-of-war camp, and having a sergeant hold a 
knife to his throat.  The veteran's service medical records 
clearly demonstrate suicide attempts related to anxiety over 
his mother's financial difficulties and do not support any of 
the veteran's current statements of traumatic events.  
Furthermore, the veteran's recent statements, as well as 
those submitted by the veteran's mother and sister, to the 
effect that he never had any mental problems prior to service 
are contradictory to statements made during service and 
contemporaneous to his suicide attempts.  The Board 
reiterates that the veteran reported during service that he 
had been referred to a psychiatrist prior to service because 
of suicidal gestures, and in August 1981 he reported being 
nervous since his father's death, which apparently occurred 
prior to service.  

In summary, the medical evidence does not demonstrate that a 
psychiatric disorder was incurred in or aggravated by the 
veteran's period of active service.  As previously noted, the 
November 1999 panel of three VA psychiatrists found no 
evidence of an identifiable psychiatric disorder other than 
borderline personality disorder.  Personality disorders such 
as that manifested by the veteran during service are not 
diseases or injuries for compensation purposes.  The Board 
recognizes that a disability resulting from a mental disorder 
that is superimposed upon a personality disorder may be 
service-connected.  38 C.F.R. § 4.127.  However, there is no 
medical evidence of a superimposed psychiatric disorder 
manifested during service.  Although a March 2000 statement 
from a private psychiatrist indicates that conditions such as 
bipolar disorder and post-traumatic stress disorder should be 
given some credence, he did not opine that any psychiatric 
condition was incurred in or aggravated by military service.  
That statement also notes that the veteran had numerous 
traits found in the description of various personality 
disorders.  Furthermore, as there is no evidence of a 
psychiatric disability within one year of the veteran's 
discharge from service, there is no entitlement to 
presumptive service connection for a chronic disability 
pursuant to 38 C.F.R. §§ 3.307, 3.309.  

Based upon a review of the evidence of record demonstrating 
manifestations of a personality disorder during service and 
the lack of any superimposed psychiatric disorder manifested 
during or otherwise related to military service, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a psychiatric disability.  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a psychiatric disorder.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  The Board further 
finds that a remand for further medical examination or 
opinion is not warranted as the veteran has previously been 
afforded a competent VA examination by three licensed VA 
psychiatrists.  This opinion is considered to be of highest 
weight since the findings are based on a longitudinal review 
of all the medical records, with coordination of three 
experts in that field.  This opinion far outweighs the other 
opinions of record for these reasons.  See Owens v. Brown, 7 
Vet. App. 429 (1995) (the Board is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so).   

ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

